On Rehearing
CATES, Judge (concurring specially).
Since the banning of prayers in public schools, can word be “profanity” in a public park? Would “God damn” offend a Buddhist or Taoist not acculturated in Western mores or parlor behavior? ' Are'we putting a legal sanction behind Judaeo-Christian morals ?
At one time on the European Continent it appears that a “God damn” meant an *272Englishman,1 no doubt because of the prolixity of our progenitors profanity. Regardless of the Darwinian controversy, language evolves and meanings change, glosses are added and atrophy peels off older encrustations. Euphemisms for indecency come creeping in the tent like camels’ noses, e. g. Gilbert and Sullivan’s Ruddig.ore.
In a Dictionary of Contemporary American Usage, Bergen and Cornelia Evans tell us (pp. 64, 65):
"blasphemy; profanity; cursing; swearing; indecency; obscenity; vulgarity. Coarse and violent talk rarely confines itself to one category and the fact that several words are usually applicable to any such outburst may have helped to create a vagueness in the popular conception as to the exact meaning of many of the words qsed to describe it.
* *****
“A fane is a temple and an act or word is profane when L uses sacred things'that belong in the temple irreverently. Profane also, has the innocuous meaning of ‘secular’ (Professor of Sacred and Profane History). It is profanity to take the name of God' ‘in vain.’ Blasphemy is profanity, an impious utterance or action concerning God or sacred things. It was blasphemous in the eyes of many Jews to pronounce one of the four-letter symbols for God rather than using one of the substitute words, to call Him jaweh or jehovah, that is, instead of adonai or lord. This is interesting because it shows that one sect’s reverence may be another sect’s blasphemy.
-“Cursing and swearing are frequently used together, as if they meant the same thing. But they are quite different. A curse is the expression of a wish that evil befall another. To swear is to make a solemn, declaration with an appeal to God or some other supernatural being or object to confirm the declaration, often binding the appeal with an oath. An oath is a formally affirmed statement which also invokes supernatural sanction and often invites penalties in the event of nonfulfillment or prevarication. Neither is improper unless profanely uttered.”
Another writer has sardonically said:
“Authors who know better words Are now using four letter words — ■ Anything goes.”
Here I think the use of the expression “God damn” whether coupled with “it” or “you” was (a) rude, and (b) provocative. In the context of its utterance, Baines issued an invitation to physical violence.
If a jury is properly instructed under the contemporary community standards of “fighting words” I think no question ■ of law is left. .

. Also, Puritans (no doubt afterwards washing out their mouths) used this pejorative in referring to the Cavaliers.